COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-042-CV



JOSE L. CARDENAS, INDIVIDUALLY	APPELLANTS

AND D/B/A OIL SERVICES AND 

CONSTRUCTION COMPANY



V.



FORT WORTH TRANSPORTATION	APPELLEE

AUTHORITY
. 

----------



FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY



----------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT 

ON REHEARING



----------



We grant Appellant's motion for rehearing, withdraw our opinion and judgment of March 31, 2005, and substitute the following in their place.  

Appellant Jose L. Cardenas, individually and d/b/a Oil Services and Construction Company, filed an untimely appeal from the trial court's dismissal of the underlying lawsuit for want of prosecution.  After we dismiss the appeal for want of jurisdiction, he filed a motion for rehearing seeking to dismiss the appeal voluntarily.  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f)
.

Appellant shall pay all costs of appeal, for which let execution issue.  
See 
T
EX.
 R. A
PP.
 P. 42.1
(d).  



PER CURIAM

PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED: May 5, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.